DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2020 and 5/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-13, 15-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2011/0298075 to Teramoto (hereinafter Teramoto).
Regarding claims 1 and 19, Teramoto discloses an imaging apparatus, comprising: an imaging structure (image pickup device, Figs. 1a & 9a) including: an imaging element (“light-receiving sensor 40”, Figs. 1a & 9a) that converts received light into electric charge; a transparent substrate (cover glass 60, Figs. 1a & 9a) disposed on the imaging element; at least one lens (wafer lens 20, Fig. 1a & 9a) disposed on the transparent substrate; and an air cavity (cavity between lens section 26 and cover glass 60, Fig. 1a & 9a) between the transparent substrate and the at least one lens (Figs. 1a & 9a).  
Terramoto discloses a signal processing unit (“output electric signal to an external device (which is not illustrated) after carrying out photoelectric conversion for the received light”; [0067]).
Regarding claim 2, Teramoto discloses the at least one lens includes a first surface (lens section 24a, Figs. 1a & 9a) and a second surface (lens section 26a, Figs. 1a & 9a) opposite to the first surface, and the first surface includes a concave portion (concave lens section 24a, Fig. 1a & 9a).
Regarding claims 3 and 20, Teramoto discloses the second surface (lens section 26a, Fig. 9a) includes at least one protrusion (spacers 26c, Fig. 9a) fixed to the transparent substrate such that the air cavity is defined between the transparent substrate and the at least one lens.
Regarding claim 4, Teramoto discloses wherein the at least one protrusion is fixed to the transparent substrate by an adhesive (“When lens unit 3 and sensor unit 5 are bonded together, adhesive made of photo-curable resin may be applied on an area between 26e of molded section 26 and cover glass 60 in advance, and light may be emitted toward the applied area after the alignment of lens unit 3 is completed”; [0114]).
Regarding claim 11, Teramoto discloses the imaging structure further comprises: an infrared cut filter (IR cut filter 70, Figs. 1a & 9a) between the transparent substrate and the at least one lens.  
Regarding claim 12, Teramoto discloses the infrared cut filter is adhered to the second surface of the at least one lens such that the air cavity is between the infrared cut filter and the transparent substrate (Figs. 1a).
Regarding claim 13, Teramoto discloses the at least one lens includes a plurality of lenses (Figs. 1a & 9a).  
Regarding claim 15, Teramoto discloses the transparent substrate is an infrared cut filter (filter 70, Fig. 1a).
Regarding claim 16, Teramoto discloses the at least one lens includes a first surface (section 24a, Fig. 1a) and a second surface (section 26a, Fig. 1a) opposite to the first surface, the second surface includes at least one protrusion fixed to the infrared cut filter such that the air cavity is defined between the infrared cut filter and the at least one lens (Fig. 1a).  

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat/ 8,009,222 to Watanabe, et al. (hereinafter Watanabe).
Regarding claim 1, Watanabe discloses an imaging apparatus, comprising: an imaging structure including: an imaging element (image pickup device 20, Figs. 9a) that converts received light into electric charge; a transparent substrate (IR filter 36, Fig. 9a) disposed on the imaging element; at least one lens (lens 31, Fig. 9a) disposed on the transparent substrate; and an air cavity (Fig. 9a) between the transparent substrate and the at least one lens.
  Regarding claim 15, Watanabe discloses the transparent substrate is an infrared cut filter (IR filter 36, Fig. 9a).  

Claims 1 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101102409 to Saito.
Regarding claim 1, Saito discloses an imaging apparatus, comprising: an imaging structure including: an imaging element (imaging element 8, Fig. 3a) that converts received light into electric charge; a transparent substrate (pedestal 6, Fig. 3a) disposed on the imaging element; at least one lens (lens 3, Fig. 3a) disposed on the transparent substrate; and an air cavity between the transparent substrate and the at least one lens (Fig. 3a).  
Regarding claim 15, Saito discloses the transparent substrate is an infrared cut filter (“it also can image beam transmitting portions 6t row infrared cutoff coating to pedestal, and also can be made of sealing glass infrared cut-off filter”).
Regarding claim 16, Saito discloses the at least one lens includes a first surface (top surface of lens 3, Fi. 3a) and a second surface (bottom surface of lens 3, Fig. 3a) opposite to the first surface, the second surface includes at least one protrusion (projection 3a, Fig. 3a) fixed to the infrared cut filter such that the air cavity is defined between the infrared cut filter and the at least one lens(Fig. 3a).
Regarding claim 17, Saito discloses at least one protrusion is at a peripheral of the at least one lens (Fig. 3a).
Regarding claim 18, Saito discloses the at least one protrusion is fixed to the infrared cut filter at a peripheral of the infrared cut filter (Fig. 3a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Terramoto as applied to Claim 2, and further in view of US 2010/0079635 to Yano et al. (hereinafter Yano).
Regarding claim 5, Terramoto discloses a circuit substrate (package 50, Fig. 1a) including a circuit (package 50 hosts light receiving element 40 and necessarily includes a circuit, Figs. 1 & 9a);  a spacer (spacer 7 and cover package 30, Fig. 1a) including at least one fixing portion that guides the imaging structure to a desired position on the circuit substrate when the imaging structure is mounted on the circuit substrate (Fig. 1a); and a light absorbing material disposed on at least one side surface of the imaging structure such that that light absorbing material is between the imaging structure and the at least one fixing portion.  
Terramoto discloses the claimed invention as cited above though does not explicitly disclose a light absorbing material disposed on at least one side surface of the imaging structure such that that light absorbing material is between the imaging structure and the at least one fixing portion.  
Yano discloses a spacer (light shielding holder 402, Fig. 17) including at least one fixing portion (section 406c and adjoining structures providing spacing, Fig. 17; [0300]) that guides the imaging structure to a desired position on the circuit substrate when the imaging structure is mounted on the circuit substrate (Fig. 1a); and a light absorbing material (light shielding plate 410, Fig. 17; [0303]) disposed on at least one side surface of the imaging structure such that that light absorbing material is between the imaging structure and the at least one fixing portion (Fig. 17).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light absorbing material as taught by Yano with the system as disclosed by Terramoto.  The motivation would have been to prevent unwanted internal reflections from interfering with imaging light intended to be captured from the designed field of view. 
Regarding claim 6, Yano discloses the at least one side surface of the imaging structure includes a side surface of the at least one lens (light shielding plate 410, Fig 17).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light absorbing material as taught by Yano with the system as disclosed by Terramoto.  The motivation would have been to prevent unwanted internal reflections from interfering with imaging light intended to be captured from the designed field of view. 
Regarding claim 7, Yano discloses the light absorbing material is disposed on the first surface of the at least one lens  (light shielding plate 410, Fig 17).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light absorbing material as taught by Yano with the system as disclosed by Terramoto.  The motivation would have been to prevent unwanted internal reflections from interfering with imaging light intended to be captured from the designed field of view. 
Regarding claim 8, Terramoto discloses the at least one fixing portion includes four fixing portions that guide the imaging structure to the desired position (covr package 30, Fig. 1 & 3).
Regarding claim 9, Terramoto discloses the four fixing portions are defined by a cavity in the spacer and have shapes that guide respective corners of the imaging structure to the desired position (Figs. 1 & 3), and the at least one side surface of the imaging structure includes side surfaces at locations that correspond to the respective corner (Figs. 1 & 3).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Terramoto as applied to Claim 2, and further in view of KR 10-2010-0030523 Kim et al. (hereinafter Kim).
Regarding claim 10, Terramoto discloses the claimed invention as cited above though does not explicitly disclose the light absorbing material is disposed on an entirety of the side surfaces at the locations that correspond to the respective corners.  
Kim discloses the light absorbing material is disposed on an entirety of the side surfaces at the locations that correspond to the respective corners (“Figure 14 is a sectional view of a camera module according to another embodiment. In this embodiment, referring to the embodiment described above, and further described in reference to the light-shielding film…  the camera module includes a light-shielding film 70. The light-shielding film 70 covers the side of the lens assembly (10) side of the upper surface of the first support and the sensing chip 120, 40. The light-shielding film 70 blocks the light.”; Fig. 14) 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light shielding material on lens sides as taught by Kim with the system as disclosed by Terramoto.  The motivation would have been to reduce unwanted internally reflections from reflective surfaces.


Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Terramoto as applied to Claim 1, and further in view of US Pat. No. 8,780,458 to Sano et al. (hereinafter Sano).
Regarding claim 14, Terramoto discloses the imaging structure further comprises: a lens stack including a plurality of lenses (Figs. 1a & 9a), wherein the lens stack is spaced apart from the at least one lens (Figs. 1a & 9a).
Terramoto discloses the claimed invention as cited above though does not explicitly disclose: an actuator that supports the lens stack.  
Sano an actuator that supports the lens stack (“third lens L3 and the fourth lens L4 are coupled with a cylindrical connecting member CY between them, and they are integrally driven in the optical axis direction by a not shown actuator to focus”; col. 9, ll. 40-60).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an actuator as taught by Sano with the system as disclosed by Terramoto.  The motivation would have been to alleviate spherical aberration (col. 3, ll. 45-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872